Order entered November 16, 2017




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-17-01271-CV
                                  No. 05-17-01273-CV
                                  No. 05-17-01274-CV
                                  No. 05-17-01275-CV
                                  No. 05-17-01276-CV

                          IN RE JAMES H. GENTRY, Relator

               Original Proceeding from the 199th Judicial District Court
                                 Collin County, Texas
            Trial Court Cause Nos. 199-81623-07, 199-81624-07, 199-81625-07,
                            199-81626-07, and 199-81627-07

                                       ORDER
                     Before Justices Lang-Miers, Myers, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   JASON BOATRIGHT
                                                        JUSTICE